Citation Nr: 0203497	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

3.  Entitlement to an increased (compensable) initial 
evaluation for sinusitis.

4.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1958 to January 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, in part, denied the 
appellant's claims of entitlement to increased (compensable) 
ratings for bilateral hearing loss and for sinusitis, as well 
as his claim of entitlement to service connection for otitis 
media.  The appellant is also appealing the RO's denial of 
his claim of entitlement to a compensable rating under 
38 C.F.R. § 3.324.

In September 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.

It is noted that the appellant appealed the initial zero 
percent ratings that were assigned to the hearing loss and 
sinusitis disabilities after service connection was granted.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Thus, the issues are as set out 
on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The evidence does not establish that the appellant 
currently has any otitis media that is related to service.  
The appellant has submitted no objective medical evidence 
showing any continuing or existing otitis media, nor has he 
submitted any evidence showing a current diagnosis or 
treatment for any otitis media.

3.  The appellant's right ear hearing loss disability is 
manifested by Level I hearing acuity in the right ear.

4.  The appellant's left ear hearing loss disability is 
manifested by Level I hearing acuity in the left ear.

5.  The appellant's service-connected sinusitis is manifested 
by symptoms that do not demonstrate at least one episode per 
year that required prolonged antibiotic treatment, nor have 
the symptoms resulted in any non-incapacitating episodes 
reflected by headaches, pain and purulent discharge or 
crusting.

6.  Interference with employment due to the appellant's 
noncompensable hearing loss and sinusitis disabilities has 
not been demonstrated.  These were his only service connected 
disorders until he was granted service connection for 
tinnitus and assigned a 10 percent evaluation effective in 
April 2000.


CONCLUSIONS OF LAW

1.  Otitis media was not incurred in service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met on either a 
schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI 
and Table VII, 4.86, Diagnostic Code 6100 (1998); 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 
et. seq., Diagnostic Code 6100 (2001)); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)); Fenderson v. West 12 Vet. App. 
119 (1999).

3.  A compensable evaluation for sinusitis is not warranted 
on either a schedular or an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321,4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.97, Diagnostic Codes 6510-14 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)); Fenderson v. West 12 Vet. App. 
119 (1999).

4.  The criteria for a compensable rating based on multiple 
noncompensable service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.324 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that entitlement to service connection for otitis media 
has not been established.  The Board also finds that the 
criteria for an initial compensable rating for either the 
appellant's bilateral hearing loss or the sinusitis 
disability have not been met.  Lastly, the Board finds that 
the criteria for a compensable rating based on multiple 
noncompensable service-connected disabilities have not been 
met.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the appellant in this case.  In this case, the RO provided 
the appellant with notice of the explicit provisions of VCAA 
in the Statement of the Case and the Supplemental Statement 
of the Case, each issued in June 2001.  In addition, the 
appellant was advised and notified of the evidence necessary 
to establish service connection, to establish higher ratings 
and to establish entitlement under 38 C.F.R. § 3.324 in the 
May 2000 Statement of the Case and the June 2001 Statement of 
the Case and Supplemental Statement of the Case.  The Board 
finds that the discussions in the rating decisions, the 
Statements of the Case, the Supplemental Statement of the 
Case and the RO letters sent to the appellant in effect 
informed him of the information and evidence that would be 
needed to substantiate each of his four claims and complied 
with VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these four claims have been 
properly developed and that no further assistance to the 
appellant is required.  There is no indication that 
additional relevant medical records exist that would indicate 
the current existence of otitis media or that would indicate 
the existence of a greater degree of severity with respect to 
the two service-connected disabilities than those already of 
record.  In addition, the appellant was afforded a number of 
pertinent medical examinations by VA.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to each of these four 
claims on appeal, and that the duty to assist appellant has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. § 5100 et seq. (West Supp. 
2001)); 66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)).

I.  Service connection claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

In September 2000, the appellant testified during a personal 
hearing at the RO that he had otitis media in 1959 in 
service.  See RO Hearing Transcript p. 10.  He stated that he 
has had some sort of ear problem, described as fullness of 
primarily the left ear, but also the right ear, ever since 
his discharge from service.  See RO Hearing Transcript p. 11.  

During his September 2001 Travel Board hearing, the appellant 
testified that he thought that otitis media was the diagnosis 
that most fit his symptoms of ear fullness and pain.  See 
Travel Board Hearing Transcript p. 6.  He also said that he 
did not have any medical training.  See Travel Board Hearing 
Transcript pp. 6-7.

Review of the service medical records reveals that the 
appellant was treated for a small furuncle of each ear in 
February 1959.  The September 1959 promotion examination 
report contains no clinical findings pertaining to the ears.  
The January 1961 separation examination report contains no 
clinical findings pertaining to the ears.

The post-service evidence of record includes the reports from 
four Reserve medical examinations dated between February 1961 
and February 1965.  None of these examination reports 
contains any clinical findings pertaining to the ears.

The appellant underwent a VA medical examination in November 
1998.  He did not complain of any otitis media, otalgia or 
otorrhea.  On physical examination, neither external auditory 
canal showed any evidence of acute infection.  The tympanic 
membranes were clear and intact bilaterally with no evidence 
of middle ear effusion or acute infection.  There was no 
evidence of mastoid disease.

The appellant subsequently underwent another VA examination 
in November 2000.  He stated that ear pain had not been a 
problem for many years.  On physical examination, there was 
no evidence of otitis media.  The external ear canals were 
clean, dry and open.  The tympanic membranes were normal.  
The examiner stated that there was insufficient evidence of 
any acute or chronic condition of otitis media or residuals 
thereof.

None of the post-service private or VA treatment records 
dated between 1983 and 2001 contains a diagnosis of otitis 
media.  

The appellant contends that he suffered from otitis media 
while in-service and that he now suffers from otitis media.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The same is true of the 
appellant's representative.

While the appellant apparently did complain of ear pain while 
in service, there is no objective medical evidence of record 
to establish that he actually does currently suffer from 
otitis media.  In addition, there was no diagnosis of otitis 
media in the appellant's service medical records.  He has 
presented no evidence that any otitis media is now present.  
No otitis media has been clinically demonstrated in the 
evidence of record.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that no otitis 
media has been medically demonstrated to be currently 
present.  The appellant has not provided any medical 
evidence, except the statement of his opinions contained in 
his testimony and his written statements, to establish that 
he suffers from any otitis media and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no objective medical evidence that 
indicates that the appellant currently suffers from any 
otitis media, and such would be required to make the claim 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Citation omitted.)  In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the 
appellant's claim for service connection for otitis media 
must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim denied here.  Since the 
preponderance of the evidence is this claim, the benefit of 
the doubt doctrine does not apply.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).

II.  Increased rating claims.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that both of the ratings at 
issue in this case have been in effect since the effective 
date of appellant's grant of service connection.  Therefore, 
the Board concludes that, for the entire time period in 
question, the RO has considered the rating for each 
disability in issue to be proper.  The issue before the Board 
then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

A.  Hearing loss claim.

In September 2000, the appellant testified during a personal 
hearing at the RO that he would have trouble distinguishing 
words if he was in a room with background noise.  See RO 
Hearing Transcript p. 2.  He stated that he thought that his 
hearing loss disability had increased in severity over the 
last year or two and that he needed to have the TV and radio 
on very loud to hear.  See RO Hearing Transcript p. 3.  

During his September 2001 Travel Board hearing, the appellant 
testified that he thought that his hearing loss disability 
had gotten worse because of the fullness and the tinnitus.  
See Travel Board Hearing Transcript p. 7.  He also said that 
he thought that he heard less now.  See Travel Board Hearing 
Transcript p. 8.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. (1999)).  Therefore, the Board must consider if one 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date; however, the 
effective date cannot be earlier than the effective date of 
the change.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Review of the revised criteria reveals that the audiometric 
findings result in the same outcome regardless of whether the 
new or the old criteria are used.  Neither set of criteria 
may be said to have a liberalizing effect in this case, as 
both the old and the new rating criteria produce the same 
disability evaluation.  

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of April 
1998.  On the VA audiometric evaluation conducted in November 
1998, pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
10
10
65
70
39
Left
19
20
65
65
42

Speech recognition ability was 94 percent in the right ear 
and 96 percent in the left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Pursuant to these findings, the RO assigned 
the noncompensable disability evaluation that the appellant 
contends is insufficient.  Diagnostic Code 6100.

On the VA audiometric evaluation conducted in December 2000, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
30
75
70
48
Left
15
30
70
85
50

Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Pursuant to these findings, the RO 
continued the noncompensable disability evaluation.  
Diagnostic Code 6100.

The revised rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing, including the contentions that he 
has difficulty listening to television and following a 
conversation in a noisy or crowded environment.  However, the 
objective clinical evidence of record simply does not support 
an evaluation in excess of zero percent for his bilateral 
hearing loss disability.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under both the old regulations and the 
current regulations, a zero percent rating is yielded by both 
the November 1998 VA audiometric examination results and the 
December 2000 VA audiometric examination results.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board must accordingly find 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation for his 
bilateral hearing loss disability.

B.  Sinusitis claim.

In September 2000, the appellant testified during a personal 
hearing at the RO that he was totally incapacitated by his 
sinus disability two or three times per year and that he was 
made miserable by his sinus disability at least once a week.  
See RO Hearing Transcript p. 4.  He stated that his symptoms 
included headaches, runny nose, crusting, a feeling of 
fullness in his ears, loss of equilibrium and 
lightheadedness.  See RO Hearing Transcript pp. 4-5.  

During his September 2001 Travel Board hearing, the appellant 
testified that he suffers from sinus congestion on a regular 
basis.  See Travel Board Hearing Transcript p. 8.  He stated 
that he had most recently been to a doctor for the sinus 
condition within the last couple of years and that there had 
been maybe four or five days within the past year that he 
choose not to go in to work because of his sinus disability.  
See Travel Board Hearing Transcript pp. 9-10.  The appellant 
also testified that he did not have any incapacitating 
episodes and that he treated himself for the symptoms.  See 
Travel Board Hearing Transcript p. 12.

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) provide as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in November 
1998.  He reported a history of chronic sinusitis.  He stated 
that he did not have any purulent discharge.  The examiner 
noted that the appellant did not have any specific sinus 
complaints.  On physical examination, the nasal cavity showed 
a straight septum with no evidence of nasal obstruction or 
polyps.  There was no purulence present.  The examiner 
rendered a diagnosis of history of acute sinusitis and stated 
that the appellant's sinus disease appeared to be limited to 
a number of acute infections in service.  The examiner 
further stated that this had not become a chronic problem and 
that the appellant's intermittent nasal obstruction was 
related to a normal nasal cycle that could be found in 80 
percent of people.

VA outpatient treatment records dated between 1997 and 2001 
do not contain any diagnosis of sinusitis or any prescription 
for antibiotics for the treatment of a sinus infection.  A 
diagnosis of allergic rhinitis was rendered in July 2000.  In 
March 2001, the appellant was noted to have a history of 
chronic rhinitis.  A CT scan of the sinuses taken in October 
2000 was said to have shown a slight right-sided deviation of 
the anterior aspect of the nasal septum.  The appellant's 
nasal congestion was said to be his predominant symptom and 
this was described as having been life-long.  The doctor 
stated that the appellant had no present symptoms of 
sinusitis.  There was no evidence of any drainage or 
discharge on physical examination.

The appellant underwent another VA medical examination in 
November 2000.  He reported that he had had recurring 
episodes once or twice a year, but that his sinus infections 
had stopped some 10-15 years previous.  He denied any sinus 
infections, sinusitis and treatment for sinus infection 
during the previous 10-15 years.  The appellant denied any 
current purulent discharge, post-nasal drip and any foul 
taste or smell.  He reported that ear pain had not been a 
problem for many years.  On physical examination, there was a 
septal deviation protruding into the right nostril.  There 
was a moderate amount of nasal bogginess bilaterally without 
any exudate or purulence.  There were no polyps.  The 
examiner stated that the October 2000 CT scan demonstrated no 
focal abnormalities within the paranasal sinuses or the 
osteomeatal openings.  The examiner rendered a diagnosis of 
septal deviation, right and stated that there was 
insufficient evidence of any acute or chronic sinusitis or 
residuals thereof.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  With respect to 
the rating criteria, the Board finds that, when evaluating 
the whole of the evidence of record, the appellant's reported 
symptoms do not more closely resemble the criteria 
established for a 10 percent evaluation, in that while he has 
reported episodes of nasal congestion and he was prescribed 
various medication including nasal inhalers, there is no 
clinical evidence of complaints of chronic discharge or of 
headaches.  Furthermore, the appellant demonstrated no 
symptoms of sinusitis on either his November 1998 VA 
examination or his November 2000 VA examination.

Review of the evidence of record does not reveal any instance 
in which the appellant has received antibiotic treatment or 
that he has ever suffered from a documented 
"incapacitating" episode of sinusitis that required bed 
rest.  The Board notes that none of the appellant's claimed 
episodes of sinusitis were confirmed by a physician or other 
health care provider.  There is no evidence of record 
demonstrating the use of an antibiotic after service for the 
sinus symptoms and there is no competent medical evidence of 
record that indicates that the sinusitis is the etiologic 
cause of the appellant's current symptoms.  While the 
appellant has provided information concerning episodes of 
nasal congestion, a feeling of fullness in the ears, bleeding 
from the nose and headaches that he says caused him to 
require bedrest, there is no clinical evidence of record 
describing one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The appellant's 
current symptomatology has been attributed to allergic 
rhinitis as demonstrated by the recent VA outpatient clinic 
records.  Furthermore, as noted above, the appellant was not 
found to exhibit any evidence of sinusitis at his November 
1998 VA examination or at his November 2000 VA examination 
and the October 2000 CT scan demonstrated no focal 
abnormalities within the paranasal sinuses.  Therefore, 
evaluation of the appellant sinus disability under the 
criteria for incapacitating or non-incapacitating episodes of 
sinusitis would not result in a compensable rating in the 
instant case.

C.  38 C.F.R. § 3.321.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected hearing loss 
and sinusitis disabilities at issue in this case because the 
evidence does not show that either of these two disabilities 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).

It is undisputed that the appellant's reported symptoms 
associated with these two disabilities could have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 C.F.R. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, neither of these two disabilities has required 
any post-service period of hospitalization and neither of the 
two disabilities has, in and of itself, markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to either of these two disabilities than that commensurate 
with the respective assigned rating.  The evidence does not 
indicate that either of these two service-connected 
disabilities interferes markedly with employment in a way not 
contemplated by the schedular rating.  Therefore, the regular 
schedular standards, with the respective evaluations 
currently assigned, adequately compensate the appellant for 
any adverse industrial impact caused by his hearing loss and 
sinusitis disabilities.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for these two disabilities, and that the 
grant of an extraschedular evaluation for either one of them 
is not warranted.

Because this is an appeal from the initial ratings for the 
hearing loss and sinusitis disabilities, the Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability for either the hearing loss or the sinusitis and, 
therefore, does not support the assignment of a staged rating 
for either disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's two increased rating claims denied here.  Since 
the preponderance of the evidence is against each of these 
claims, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).


III.  38 C.F.R. § 3.324 Claim.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to assign a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The appellant is service connected for two disabilities, 
bilateral hearing loss and sinusitis, which are both rated 
noncompensable.  For a compensable rating to be warranted 
under the above referenced regulation, clear interference 
with normal employability would have to be shown.  The 
appellant has not submitted such evidence.  As indicated 
above, the appellant suffers from the lowest rated level of 
hearing loss in each ear and the evidence of record does not 
provide any indication that the appellant currently suffers 
from sinusitis.  Therefore, there does not appear to be any 
clear interference with the appellant's employment so as to 
warrant a compensable rating under the provisions of 
38 C.F.R. § 3.324.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
38 C.F.R. § 3.324 claim denied here.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for otitis media is denied.

A compensable initial evaluation for the appellant's 
bilateral hearing loss disability is denied.

A compensable initial evaluation for the appellant's 
sinusitis disability is denied.

A compensable rating under the provisions of 38 C.F.R. 
§ 3.324 is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

